Title: To James Madison from Isaac A. Coles, 4 June 1814
From: Coles, Isaac A.
To: Madison, James


        
          Enniscorthy albemarle June 4th. 1814.
        
        I. A. Coles late col: of the 12th. Regt. of infantry, begs leave to make known to the President, the reasons which have compelled him to resign his commission in the army of the United States.
        1st, Because junior officers have been promoted over him, without being entitled to that distinction by any preeminent services.
        The cases of Col: Ripley & Col: Preston are alluded to.
        Col: Ripley was junior to Col. Coles, tho’ it is believed that he is a meritorious and deserving officer.
        Col: Preston also junior to Col: Coles has not been distinguished except at williamsburg, when he served under Col: Coles’ Command, & was wounded late in the action as he was drawing off his men.
        This promotion is also marked by another circumstance not unworthy the notice of the President. There had been a long contest between col. Preston & Col: Coles for rank—the subject was referred by the senate to the Secretary of War who publicly, & in a written communication to that Body, decided in Col: Coles’ favor, while at the same time he gave private assurances to Col: Preston’s friends that he should be promoted over Col: Coles’ head, thereby rendering his public and official declaration a mere mockery.
        2dly. Because the Dept have failed to sustain him in the legitimate exercise of his authority as an officer, by countenancing & rewarding those under his command, who by their intrigues have excited jealousies,

hatreds & feuds among the officers of his Regt., and who have in other ways been guilty of the greatest degree of violence & insubordination.
        When I. A. Coles became entitled to a Col. Comd. he was arranged by the Dept. to the 12th. Regt. of Infantry the officers of which were desirous of serving under Col: Preston. These young men a majority of whom had never seen Col: Coles, in order to serve their friend and former Commander, sent a memorial to the Secretary of war highly disrespectful to Col: Coles, and their ringleader, the particular & intimate associate of Col: Preston, addressed to him also a letter as abusive of the Commandt. as could be penned by man—& yet the head of the war Dept. suffered this communication to lay on his Table, without noticing either the officers, the Surgeon, or the Commandt., tho’ a court of inquiry was earnestly requested by the latter. Thus encouraged his officers became emboldened in their resistance—the Comdt. was challenged to fight by the surgeon of his Regt., and when this officer was afterwards cashiered by the sentence of a court martial, he was not only pardoned but promoted—the war Dept. thereby holding out rewards to those of the officers who remained, to persevere in their course of violence and outrage.
        It is further worthy of remark that on the trial of the surgeon this abusive letter of his to the Secretary of War was suffered to be filed in evidence in as much as its contents had been tacitly sanctioned by the war Dept.
        Thus after two years of service, during which time his fidelity, his activity & zeal, in the discharge of his duty has not been questioned, Col: Coles finds himself overlooked in favor of one, his junior in rank, not distinguished by any particular service, & who by his intrigues & improper interference in the concerns of his (Col: Coles’) Regiment, has strewed division & dissension thro’ the ranks of the army; and he finds too the turbulent, the riotous and insubordinate officers of his own corps, not only sheltered from well merited punished [sic], but countenanced & even rewarded by the war Dept.
        Under these circumstances Col: Coles has felt himself compelled—reluctantly compelled to quit the service of his Country.
        
   I have a letter from Mr. Giles stating this fact.

      